Citation Nr: 0433316	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  03-12 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to August 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied entitlement to a TDIU, 
entitlement to service connection for right knee degenerative 
joint disease status post arthroplasty, and entitlement to a 
temporary total evaluation under 38 C.F.R. § 4.30.  In an 
October 2003 rating decision, the RO granted service 
connection for the right knee disorder and for the § 4.30 
benefits.  Accordingly, because the grant constituted the 
maximum benefit allowable by law or regulation, these issues 
are no longer in appellate status.  See AB v. Brown, 
6 Vet. App. 35 (1993).  The issue on appeal is as reported on 
the first page of this remand.

Pursuant to the provisions of 38 U.S.C.A. § 7107, a Motion 
for Advancement on the Board's docket was granted.  The 
matter is now before the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend that claimant's 
service-connected disabilities cause him to be unable to 
obtain and retain employment.  It is also requested that the 
veteran be afforded the benefit of the doubt.  The veteran 
has long had a combined 70 percent rating for significant 
residuals of a shrapnel wound of the right femur and 
residuals of a gall bladder removal.  He reportedly last 
worked in 1979.  Service connection has recently been granted 
for right knee pathology with a total knee replacement.  A 
100 percent rating was assigned pursuant to the schedule for 
the knee replacement.  Thereafter, a 30 percent rating was 
assigned effective June 1, 2002.  Thereafter the combined 
disability rating was 80 percent.

A remand is required, in part, because, while his private 
physician opined in his May 2004, letter that the veteran's 
medical problems cause him to be unable to work and the 
claimant has a combined rating of 80 percent with at least 
one disability ratable at 40 percent (see 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2003)), the record does not contain a medical 
opinion as to whether his service connected disabilities 
acting alone preclude him from securing or following a 
substantially gainful occupation.  See 38 U.S.C.A. § 5103A(d) 
(West 2002) (the VCAA requires that VA provide a medical 
examination or, obtain a medical opinion, when such an 
examination or opinion is necessary to make a decision on the 
claim); Also see Van Hoose v. Brown, 4 Vet. App. 361 (1993) 
(the ultimate question in claims for a TDIU is whether the 
veteran, because of his service-connected disorders, is 
incapable of performing the physical and mental acts required 
by employment, not whether he can find employment).  

A remand is also required because, while 38 U.S.C.A. 
§ 5103A(b) (West 2002) requires VA to obtain and associate 
with the record all adequately identified records, the record 
does not show that the RO obtained and associated with the 
claims file the veteran's treatment records Roanoke 
Orthopedic Center, Inc..  See veteran's representative's June 
2001 letter.  

The Board also notes that the veteran's representative 
reported in the June 2001 letter that the claimant received 
ongoing treatment from Dr. K. J. Walker of Giles County 
Family Practice, Carilion Giles Memorial Hospital, and 
Carilion Medical Center.  Moreover, the record contains some 
of the appellant's treatment records from these facilities.  
It does not, however, appear that all records have been 
obtained.  Therefore, on remand, the RO should contact the 
veteran to ascertain the location of his medical care during 
this period to the extent that it is relevant to the current 
claim for a TDIU and thereafter request these records.  
38 U.S.C.A. § 5103A(b).  All records of treatment after the 
knee surgery should be requested in order to ascertain 
current functional impairments.

Further, given the above development and VA's duty to notify 
the veteran of what part of that evidence is to be provided 
him and what part VA will attempt to obtain for him, on 
remand, the RO should continue to provide him with updated 
VCAA notices.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically he should be informed 
to submit all evidence that he has in relation to this claim.  
38 C.F.R. § 3.159.

Finally, in order to fully evaluate the claim, all service-
connected disorders should be the subject of current medical 
findings.

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with in Quartuccio; 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 
38 C.F.R. § 3.159; the Veterans Benefits 
Act of 2003; and any other applicable 
legal precedent.  Such notification 
includes, but is not limited to, 
notifying the veteran of the specific 
evidence needed to substantiate the claim 
of entitlement to a TDIU.  He should also 
be told to submit all evidence that he 
has with relation to this claim.

2.  The RO, after obtaining 
authorizations from the veteran, should 
obtain and associate with the claims file 
all of his records from Roanoke 
Orthopedic Center, Inc. and any 
outstanding records from Dr. K. J. Walker 
of Giles County Family Practice, Carilion 
Giles Memorial Hospital, and Carilion 
Medical Center as well as all of his 
records from all other facilities that he 
identified.  If any of the requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.  
Records for the postoperative period 
should be specifically obtained for the 
period following the total right knee 
replacement.

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should arrange for a VA 
physical examination(s) of all service 
connected disorders.  The claims folder 
is to be made available to the 
examiner(s) for review in conjunction 
with the examination(s).  All pertinent 
tests should be conducted and all 
pertinent findings should be reported in 
detail.  After a review of the record on 
appeal and the examination of the 
veteran, the examiner should provide an 
opinion as to whether it is more likely 
than not that the veteran's service 
connected disabilities, acting alone, 
cause him to be incapable of performing 
the physical and mental acts required by 
employment.

4.  After the development requested has 
been completed, the RO should review the 
evidence obtained pursuant to the above, 
and otherwise added to the record.  If 
the record is deficient in any manner, 
the RO must implement corrective 
procedures at once.  

5.  Thereafter, following any other 
appropriate development, the RO should 
issue a new rating decision and 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case which includes a summary of any 
additional evidence submitted, all 
applicable laws and regulations, and the 
reasons for the decision.  They should 
then be afforded an applicable time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


